Case 3:20-cv-01696-TAD-KLH Document 16 Filed 02/12/21 Page 1 of 1 PageID #: 239




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 LOUIS MBANWI ACHA                                           CIVIL ACTION NO. 20-1696

                                                             SECTION P
 VS.
                                                             JUDGE TERRY A. DOUGHTY

 CHAD WOLF                                                   MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED, ADJUDGED, AND DECREED Petitioner Louis Mbanwi Acha’s

 Rehabilitation Act claims, conditions-of-confinement claims, and medical care claims are

 DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner’s claim of

 prolonged detention is DISMISSED WITHOUT PREJUDICE to Petitioner’s right to re-urge

 the claim if he has good reason to believe, in light of any changes in circumstance or new

 evidence, that his removal is not likely in the reasonably foreseeable future.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner’s motion

 for temporary restraining order, [doc. # 3], is DENIED.

         MONROE, LOUISIANA, this 12th day of February, 2021.



                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
